Citation Nr: 1140062	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-38 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated 0 percent prior to July 19, 2010; rated 20 percent from July 19, 2010, to October 31, 2010; and rated 0 percent since November 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963 and from February 1964 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a compensable rating for left ear hearing loss.  During the course of the appeal, in November 2007, service connection for right ear hearing loss was established, and a 0 percent rating was assigned.  Subsequently, a February 2011 rating decision granted a 20 percent rating from July 19, 2010, to October 31, 2010.  However, as those grants do not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized audiological evaluation in December 2005 was 55 decibels in the right ear and 70 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 94 percent in the right ear and 94 percent in the left ear.  

2.  The average pure tone thresholds and speech recognition scores for the right ear demonstrated during the December 2005 VA examination correspond to category I, and the scores for the left ear correspond to category II.   

3.  The average pure tone hearing loss on authorized audiological evaluation in May 2007 was 37 decibels in the right ear and 48 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in the right ear and 92 percent in the left ear.  

4.  The average pure tone thresholds and speech recognition scores for the right ear demonstrated during the May 2007 VA examination correspond to category I, and the scores for the left ear correspond to category I.   

5.  The average pure tone hearing loss on authorized audiological evaluation in July 2010 was 63.75 decibels in the right ear and 73.75 decibels in the left ear.  An exceptional pattern of hearing loss was noted in the left ear.  The examiner certified that the speech discrimination test was not appropriate because of language difficulties and it was advised that pure tone thresholds only be applied in determining the severity of the Veteran's hearing loss under 38 C.F.R. § 4.86.

6.  The average pure tone thresholds for the right ear demonstrated during the July 2010 VA examination correspond to category V, and the scores for the left ear correspond to category VI.   

7.  The average pure tone hearing loss on authorized audiological evaluation in October 2010 was 55 decibels in the right ear and 66.25 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 84 percent in the right ear and 76 percent in the left ear.  The examiner did not certify that the speech discrimination test was not appropriate because of language difficulties and it was advised that pure tone thresholds only be applied in determining the severity of the Veteran's hearing loss under 38 C.F.R. § 4.86.

8.  The average pure tone thresholds and speech recognition scores for the right ear demonstrated during the October 2010 VA examination correspond to category II, and the scores for the left ear correspond to category IV.   


CONCLUSIONS OF LAW

1.  Prior to July 19, 2010, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011). 

2.  Between July 19, 2010, and November 1, 2010, the criteria for a rating in excess of 20 percent for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  Since November 1, 2010, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2005, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for an increased rating; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

A notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide general notice of that requirement.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that the Veteran has received compliant notice as to his increased rating claim.  38 U.S.C.A. § 5103(a) (West 2002).

VA has done everything required to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Service medical records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically examined multiple times during the pendency of this appeal in conjunction with his claim.  The Board finds that the duties to notify and assist have been met.

Increased Rating

Disability rating are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Rating a service-connected disability requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, that doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When determining the level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2011).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85 (2011).  

The results are then analyzed using tables.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  

When the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores  or when indicated under the provisions of 38 C.F.R. § 4.86, then Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used.  38 C.F.R. § 4.85(c) (2011).

For exceptional patterns of hearing impairment: 

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2011).

Prior to July 19, 2010

Prior to July 19, 2010, the only medical evidence which is adequate for rating purposes are reports of an audiology examinations conducted by VA in December 2005 and May 2007.  The Board notes that an undated private audiogram report yielded uncertified results, and the Board is not in a position to interpret the audiogram.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

On VA examination in December 2005, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
50
55
55
LEFT
45
70
80
80
69

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The Board notes that the average of the four values reported at 1000, 2000, 3000, and 4000 Hertz for the Veteran's right ear is actually 41.25, although the examiner reported an average of 55.  The Board will use the average figure listed of 55 because it is most favorable to the Veteran.  However, even using the figure most advantageous to the Veteran, the results still do not warrant an increased rating.  

The scores for the Veteran's right ear correspond to category I under Table VI, and the scores for the Veteran's left ear correspond to category II.  The intersection point for categories I and II under Table VII shows that the Veteran's hearing loss does not warrant a compensable rating on the basis of that examination.

On VA examination in May 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
50
50
37
LEFT
30
40
60
60
48

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

The Board notes that the average of the four values reported at 1000, 2000, 3000, and 4000 Hertz for the Veteran's right ear is actually 35, although the examiner reported an average of 37.  The Board will use the average figure listed of 37 because it is most favorable to the Veteran.  However, even using the figure most advantageous to the Veteran, the results still do not warrant an increased rating.  

The scores for the Veteran's right ear correspond to category I under Table VI, and the scores for the Veteran's left ear correspond to category I.  The intersection point for categories I and I under Table VII shows that the Veteran's hearing loss does not warrant a compensable rating on the basis of this examination.

Accordingly, the Board finds that the schedular criteria for a compensable rating for bilateral hearing loss prior to July 19, 2010, were not met.  The preponderance of the evidence is against the assignment of a compensable rating prior to July 19, 2010, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From July 19, 2010,to October 31, 2010

Between July 19, 2010, and November 1, 2010, the only medical evidence which is adequate for rating purposes is the report of an audiology examination conducted by VA in July 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
70
75
63.75
LEFT
55
70
85
85
73.75

The examiner noted that speech discrimination scores could not be obtained because the "Veteran had a very hoarse voice and could not be heard clearly.  It was inappropriate to have him repeat himself to verify words."  The examiner recommended that the Veteran's hearing loss be rated based on puretone thresholds only.

Because the examiner certified that the speech discrimination scores could not be obtained because of language difficulties, Table VIa is applicable to the hearing loss found on examination.  Under Table VIa, the hearing loss in the Veteran's right ear corresponds to category V, and the left ear corresponds to category VI.  38 C.F.R. § 4.86 (2011).  

The intersection point for categories V and VI under Table VII shows that the Veteran's hearing loss warranted a 20 percent rating, but no higher, for the period from July 19, 2010, to November 1, 2010.  Accordingly, the Board finds that the schedular criteria for a rating greater than 20 percent for bilateral hearing loss from July 19, 2010, to October 31, 2010, were not met.  The preponderance of the evidence is against the assignment of any higher rating prior to from July 19, 2010, to October 31, 2010, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since November 1, 2010

On October 27, 2010, the Veteran received another audiology examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
65
60
65
55
LEFT
40
70
75
80
66.25

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear.

The scores for the Veteran's right ear correspond to category II under Table VI, and the scores for the Veteran's left ear correspond to category IV.  The intersection point for categories II and IV under Table VII shows that the Veteran's hearing loss does not warrant a compensable rating on the basis of the examination.

In making this determination, the Board has considered the applicability of laws and regulations regarding reduction of disability ratings.  However, the provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions are generally not applicable to staged ratings.  In the context of staged ratings, requiring VA to first assign the higher disability rating and then halt adjudication in order to follow the provisions of 38 C.F.R. § 3.105(e) would not further the underlying purpose of that section.  Therefore, the notice requirements of 38 C.F.R. § 3.105(e) are not applicable to staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Accordingly, the Board finds that the schedular criteria for a compensable rating for bilateral hearing loss as of November 1, 2010, are not met.  The preponderance of the evidence is against the assignment of a compensable rating prior as of November 1, 2010, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board must address referral to the Chief Benefits Director or the Director, Compensation and Pension Service, under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are presented which the Director might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The criteria for such an award is that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising the matter, and is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218 (1995) .

The analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If that is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Review of the record shows that the Veteran is not employed, and he contends that his unemployability is due to his hearing loss.  However, the Veteran was granted Social Security Administration (SSA) disability benefits in April 2005 on the basis of adjustment disorder and post-traumatic stress disorder.  There was no mention of hearing loss, nor did the Veteran report that hearing loss was a significant factor in his unemployability when he applied for disability benefits.  On each VA examination, it was reported that hearing loss would have significant effects on the Veteran's occupation.  However, in light of the SSA records documenting unemployability due to other, unrelated symptoms,  the Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss interferes with employment more than is contemplated by the current schedular evaluations, or that the Veteran's ability to perform the duties of his employment is significantly affected by his impaired hearing.  The evidence does not show frequent hospitalization due to hearing loss.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to July 19, 2010 is denied.

Entitlement to a rating in excess of 20 percent for bilateral hearing loss from July 19, 2010, to October 31, 2010 is denied.

Entitlement to a compensable rating for bilateral hearing loss since November 1, 2010 is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


